In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-22-00328-CV
                 ___________________________

               JERALD H. MILLER JR., Appellant

                                 V.

 TARRANT COUNTY APPRAISAL DISTRICT, TARRANT COUNTY REVIEW
BOARD, TARRANT COUNTY, THE CITY OF FORT WORTH, AND TARRANT
          COUNTY TAX ASSESSOR COLLECTOR, Appellees



              On Appeal from the 141st District Court
                      Tarrant County, Texas
                  Trial Court No. 141-329967-21


                Before Kerr, Birdwell, and Bassel, JJ.
               Memorandum Opinion by Justice Kerr
                             MEMORANDUM OPINION

       Jerald H. Miller Jr. attempts to appeal from the trial court’s interlocutory

“Order Granting Special Exceptions.” Because the trial court’s order did not appear

to be a final judgment or appealable interlocutory order, we were concerned that we

lacked jurisdiction over this appeal. We notified Miller of this concern and warned

him that we would dismiss the appeal for want of jurisdiction unless he or any party

desiring to continue the appeal filed a response within ten days showing grounds for

continuing it. See Tex. R. App. P. 42.3(a), 44.3.

       We have jurisdiction to consider appeals only from final judgments and from

certain interlocutory orders made immediately appealable by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code

Ann. § 51.014. Special-exceptions rulings are not subject to review by interlocutory

appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a); see, e.g., Nguyen v. Aventus

Ins. Co., No. 14-18-00720-CV, 2018 WL 5261141, at *1 (Tex. App.—Houston [14th

Dist.] Oct. 23, 2018, no pet.) (per curiam) (mem. op.); Delgado v. River Oaks Police Dep’t,

No. 02-15-00205-CV, 2016 WL 6900900, at *2 (Tex. App.—Fort Worth Nov. 23,

2016, no pet.) (mem. op.).

       In his response, Miller admits that the trial court’s special-exceptions order is

an unappealable interlocutory order and attempts to save his appeal from dismissal by

asking us for permission to appeal. See Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(d)–(f); Tex. R. App. P. 28.3; Tex. R. Civ. P. 168. But Miller has not satisfied

                                             2
the requirements for a permissive appeal set out by statute and by the rules of

procedure. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d), (f); Tex. R. App. P.

28.3; Tex. R. Civ. P. 168. We thus deny Miller’s request. Because Miller’s response

does not otherwise show grounds for continuing the appeal, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Delivered: October 6, 2022




                                             3